Citation Nr: 1748102	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-03 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to rating in excess of 50 percent for persistent depressive disorder (dysthymia) prior to September 17, 2015.

(The issues of whether an overpayment of Department of Veterans Affairs (VA) disability compensation benefits in the amount of $19,282.60 was properly created will be the subject of a separate decision.)


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) from an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that denied entitlement to rating in excess of 50 percent for service-connected persistent depressive disorder (dysthymia).  

In October 2016, the RO granted a total rating for service-connected persistent depressive disorder (dysthymia) from September 17, 2015.  The rating represents a complete grant for this issue from September 17, 2015 and the issue has been recharacterized as set forth on the title page.  

In October 2016, the attorney notified VA that the Veteran revoked representation.  The Veteran has not appointed another representative.  

In January 2017, the RO granted service connection for erectile dysfunction and this issue is no longer on appeal.  

In January 2017, the Veteran filed a timely notice of disagreement (NOD) with respect to the issues of special monthly compensation (SMC) based upon the need for aid and attendance and an increased rating for a back disability in response to the October 2016 rating decision denying these claims.  These issues have been placed in advanced status in the Veterans Appeals Control and Locator System (VACOLS).  As these issues are being developed by the RO, the Board will not address them at this time.
 

FINDING OF FACT

The evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's service-connected persistent depressive disorder (dysthymia) have more nearly approximated occupational and social impairment with deficiencies in most areas, but they have not more nearly approximated total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for persistent depressive disorder (dysthymia) have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The Veteran was appropriately notified about the information and evidence needed to substantiate the claim in a May 2011 letter.  The Veteran has not asserted prejudice from any notification deficiency and none has been identified by the Board.  The duty to notify is satisfied.    

In addition, VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, and affording him June 2011 and August 2016 VA examinations.  As indicated by the discussion below, the examinations are adequate because they are based on consideration of the Veteran's prior medical history and described his depressive symptoms in sufficient detail to allow the Board to make a fully informed evaluation.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

II. Increased rating for persistent depressive disorder (dysthymia) 

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  

The Veteran's persistent depressive disorder (dysthymia) is currently evaluated as 50 percent disabling prior to September 17, 2015 under 38 C.F.R. § 4.130, DC 9434.  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

The schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 38 C.F.R. §§ 4.125, 4.130 (2016).

All acquired psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9434.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Board notes that an interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  The provisions of this interim final rule apply to the instant case, as the issue was certified to the Board in January 2017.  
The DSM-V does not include the Global Assessment of Functioning (GAF) scale that reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  Nonetheless, to the extent any DSM-IV GAF assessment provides favorable evidence, the Board will consider it.  

As relevant, a GAF score between 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

April 2011 VA primary care records reflect that the Veteran had increased depression symptoms and wanted treatment.  

In June 2011, the Veteran underwent a VA/QTC psychiatric examination.  He reported becoming extremely isolative.  He complained about constant anxiety, anger, and difficultly interacting with others.   He further reported constant depression, crying spells, paranoia and intermittent auditory hallucinations.  The examiner described these symptoms as severe and constant.  Mental status examination (MSE) showed the Veteran to be fully oriented with appropriate appearance and hygiene.  The Veteran exhibited odd behavior, notably very poor eye contact and soft speech.  Affect and mood were significant for anxiety and depression.  Concentration was normal.  The Veteran denied any panic attacks, but the examiner commented that the Veteran was very suspicious and paranoid with associated auditory hallucinations.  The examiner deemed thought process, judgment and memory as normal.  Suicide or homicide ideations were denied.  The examiner diagnosed major depression with psychotic features, recurrent, chronic and assigned a GAF of 50.  He characterized the Veteran's occupational and social impairment as akin to symptoms productive of reduced reliability and productivity.  He further commented that the prognosis was poor and the impairment was severe.  He opined that the Veteran would have difficulty working in any capacity due to psychiatric symptoms. 

VA treatment records from November 2011, November 2012 and August 2013 include negative depression screens.  

In his January 2014 substantive appeal, the Veteran requested a 70 percent rating.  He reported difficulties performing activities of daily living and reliance on his wife for such tasks.

In February 2014, the Veteran cited the GAF score of 50 as indicative of serious symptoms to warrant a higher rating. 

February and March 2014 VA primary care records include complaints about depression.  The Veteran declined counseling.  He requested medication to alleviate his anxiety symptoms.  

April 2014 VA primary care records reflect that the Veteran restarted Zoloft treatment.  

March 2015 VA primary records include a negative depression screen.

In September 2015, the Veteran requested a claims form for special monthly compensation based upon the need for aid and attendance.  

In August 2016, the Veteran was afforded a VA/QTC psychiatric examination.  The examiner diagnosed persistent depressive disorder (dysthymia) with intermittent major depressive episodes.  The examiner summarized the level of occupational and social impairment as total.  He recited the relevant medical history.  Currently, the Veteran reported having constant depression despite using antidepressants.  He reported being confined to a chair in his basement.  He had anhedonia, irritability, anxiety leading to social withdrawal.  The examiner commented that the Veteran took several psychotropic medications without success.  The symptoms included: depressed mood anxiety; suspiciousness; chronic sleep impairment; long and short term memory impairment; impaired judgment; disturbances of motivation and mood; difficulty establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; grossly inappropriate behavior; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner commented that the Veteran moved slowly and was in obvious physical pain.  The Veteran presented as highly irritable.  He reported relying on his wife for transportation and daily hygiene.  He described spending his time as sitting in his  basement and avoiding others.  The examiner recommended further psychiatric treatment.  

The Veteran contends an initial rating in excess of 50 percent prior to September 17, 2015 is warranted for service-connected depression.  In this case, the Board will apply the reasonable doubt doctrine to find that the frequency, severity and duration of the Veteran's depression symptoms more closely approximate deficiencies in occupational and social function prior to September 15, 2015, as explained below.  38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9434.  
 
The Veteran's depression symptoms have generally consisted of irritability, depression, anxiety, paranoia, to include auditory hallucinations and anhedonia.  Some evidence suggests that the depression symptoms are less severe.  Notably, the June 2011 VA/QTC examiner characterized the Veteran's occupational and social impairment as akin to symptoms productive of reduced reliability and productivity.  The negative depression screens in several VA primary care records also weigh against the claim. 

In this case, the Board finds that after considering the June 2011 VA/QTC report in its entirety with the subsequent August 2016 VA/QTC examination report, the evidence is at least evenly balanced as to whether the frequency, severity and duration of depression symptoms more closely approximate deficiencies in most areas of occupational and social function.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran in weighing evidence).  The June 2011 VA/QTC examination report included comments indicating that the Veteran's depressive symptoms were severe.  Notably, the examiner observed the Veteran to have an odd affect and auditory hallucinations associated with paranoia.  He further characterized the Veteran's psychiatric symptoms as severe and productive of unemployability at the end of the examination report.  Although the VA primary care records include negative depression screens, these reports were cursory and inconsistent with the additional evidence.  Caluza, 7 Vet. App. at 506.  There is no persuasive evidence that the psychiatric symptoms abated or improved at any time during the pendency of the appeal.  For these reasons, the evidence is at least evenly balanced as to whether the frequency, severity and duration of the Veteran's depression symptoms more closely approximate deficiencies in occupational and social function prior to September 17, 2015.  Id.; 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9434.

The Veteran is not, however, entitled to a higher, 100 percent rating prior to September 17, 2015.  The VA examination reports and treatment notes showed that the Veteran did not experience the following symptoms or their equivalent: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); memory loss for names of close relatives, own occupation, or own name.  Treating clinicians did not identified psychosis type symptoms or other depression symptoms of a frequency, severity and duration that were indicative of total occupational and social impairment.  The Veteran has been in outpatient treatment during the pendency of the appeal.  He remains married.  These facts indicate that the frequency, severity and duration of the Veteran's depression symptoms do not more closely approximate total occupational and social impairment.  Id.

In sum, the evidence is at least evenly balanced as to whether the Veteran's disability picture most nearly approximates the criteria for a 70 percent rating prior to September 17, 2015, but at no time more nearly approximates a total rating for depression.  As the reasonable doubt created by this approximate balance in the evidence must be resolved in favor of the Veteran, entitlement to a rating of 70 percent prior to September 17, 2015 is warranted for service-connected persistent depressive disorder (dysthymia).  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  As the preponderance of the evidence is against a total rating prior to September 17, 2015, the benefit of the doubt doctrine is not otherwise for application.

The Board has considered the Veteran's claims and decided entitlement based on the evidence.  Neither the Veteran, nor his prior representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

ORDER

Prior to September 17, 2015, a rating of 70 percent, but no higher, is granted for service-connected for persistent depressive disorder (dysthymia), subject to controlling regulations governing the payment of monetary awards.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


